Title: From Thomas Jefferson to Robert Lawson, 23 November 1780
From: Jefferson, Thomas
To: Lawson, Robert



Sir
Richmond Nov. 23. 1780.

The last intelligence from the enemy having indicated that they were on the point of departure, and it being probable that not only the force from hence but a new embarkation is destined Southwardly Genl. Greene has recommended strongly the hastening on succours to the South. For this purpose Baron Steuben is left here. He entertains hopes of receiving more immediate support from your corps than any other we have. Should it not be inconvenient to you to take a ride here the Baron is very anxious to see and confer with you on the equipments still necessary for them. If you will do me the favor to call at my house I will send for the baron, and contribute my aid towards determining what is necessary and practicable to be done. I am Sir with great respect Your most obedt. humble servt.

Th: Jefferson

